Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 5 November 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  Sir,
                     
                     at camp before Bolton, 9ber November 5th 1782
                  
                  I have the honor to send to your Excellency a Letter for Sir Guy Carleton, which I beg you would forward to him by the first opportunity.  I beg you will send with all possible speed to the chevalier de La Luzerne, the inclosed packett for business requiring great diligence.
                  I have received your Excellency’s Letter of the 3d inst. and I am going to send to Mr De Vaudreuil that which you write him.  he sends me word that there is Lately arrived at Boston on the 1st inst. a vessel from L’orient after a passage of 31. days, that the frigate La Danaé left L’orient on the 30th 7ber to go to La Rochelle to take a board the Mis de La fayette and bring him here, that Lord Howe had sailed to go and reinforce Gibraltar and that the combined fleets expected him in the Streights, that there was no talk of peace just now.  I am with respect and personal attachment Sir, Your Excellency’s Most obedient & humble servant
                  
                     le Cte de Rochambeau
                     
                  
               